In all material respects, the evidence on the present record is the same as at the former trial, reviewed by us in Fluke et al. v. Lang et al., 283 Pa. 54, 59, where we ruled, inter alia, that the case was for the jury. This disposes of one of appellant's three questions involved.
A question put on cross-examination to one of the plaintiffs was ruled out by the trial judge, but the substance of this interrogatory was answered by the witness in reply to other questions, on the same cross-examination, in such a way that no harm was done to appellant by the ruling. This disposes of another of the questions involved.
The trial judge affirmed ten requests for charge submitted by the present appellant and properly refused one, which asked for binding instructions. Then, during plaintiffs' closing address to the jury, several other points were handed up, which the court refused to answer. This refusal was quite within the judge's right, irrespective of any printed court rule on the subject; and, in addition, we are not convinced that the failure to charge on these particular requests did defendants any substantial harm. This disposes of the last question involved.
The judgment is affirmed. *Page 33